ORDER

PER CURIAM.
Robert A. Melton (defendant) appeals the denial of his Rule 24.035 motion without an evidentiary hearing, contending that the motion court clearly erred in dismissing his motion because (1) there existed no record of a factual basis for his plea on a charge of stealing without consent, as required by Rule 24.02(e); and (2) the State did not plead all of the essential elements of the charge of felony resisting arrest, as required by principles of due process. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. Because an extended opinion would have no precedential value, we *221affirm the judgment pursuant to Rule 30.25(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.